                  Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 1 of 48
                                            SECURITIES AND EXCHANGE COMMISSION
                                                     Washington, D.C. 20549

                                                                   FORM 10- K

(Mark One)
3
ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 :

For the fiscal year ended December 31, 2015

q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

For the transition period from               to

                                                      Commission file number 0- 54427

                                              FIRST RATE STAFFING CORPORATION
                                            (Exact name of registrant as specified in its charter)

           Delaware                         46- 0708635
 (State or other jurisdiction of (I.R.S. Employer Identification No.)
incorporation or organization)


                                                        2775 West Thomas Road
                                                                Suite 107
                                                         Phoenix, Arizona 85018
                                            (Address of principal executive offices) (zip code)

Registrant's telephone number, including area code: 602- 442- 5277

Securities registered pursuant to Section 12(b) of the Act: None

Securities registered pursuant to Section 12(g) of the Exchange Act:

                                                  Common Stock, $.0001 par value per share
                                                             (Title of class)

Indicate by check mark if the registrant is a well- known seasoned issuer, as defined in Rule 405 of the Securities Act
                                                         q Yes 3 No

Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.
                                                          q Yes 3 No

Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the
Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was
required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
                                                           3 Yes q No

Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any,
every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S- T (Section 232.405
of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and
post such files).
                                                       3 Yes q No

Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S- K (Section 229.405 of this
chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or
               Case 2:18-cv-03799-EEF-MBN
information statements                                Document
                       incorporated by reference in Part              278-3
                                                         III of this Form     Filed
                                                                          10- K     05/16/19
                                                                                or any        Page
                                                                                       amendment to this2 Form
                                                                                                          of 4810- K.
                                                       3 Yes q No

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a
smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non- accelerated filer", and
"smaller reporting company" in Rule 12b- 2 of the Exchange Act.


Large Accelerated filer q                     Accelerated filer         q
Non- accelerated filer q                      Smaller reporting company 3
(do not check if smaller reporting company)


Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act).
                                                         q Yes 3 No

State the aggregate market value of the voting and non- voting common equity held by non- affiliates computed by
reference to the price at which the common equity was last sold, or the average bid and asked price of such common
equity, as of the last business day of the registrant's most recently completed second fiscal quarter.

  $0


Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable
date.

 Class                              Outstanding at March 30, 2016

 Common Stock, par value $0.0001 7,500,000 shares


                                        DOCUMENTS INCORPORATED BY REFERENCE

None
           Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 3 of 48

                          FIRST RATE STAFFING CORPORATION
                              FORM 10- K ANNUAL REPORT
                         FOR THE YEAR ENDED DECEMBER 31, 2015
                                  TABLE OF CONTENTS

                                                                           Page
                                          PART I
Item 1.                  Business                                           3
Item 1A.                 Risk Factors                                       8
Item 1B.                 Unresolved Staff Comments                          8
Item 2.                  Properties                                         8
Item 3.                  Legal Proceedings                                  9
Item 4.                  Mine Safety Disclosures                            9
                                           PART II
                         Market for Registrant's Common Equity, Related
Item 5.                  Stockholder Matters and Issuer Purchases of        9
                         Equity Securities
Item 6.                  Selected Financial Data                            9
                         Management's Discussion and Analysis of
Item 7.                                                                     10
                         Financial Condition and Results of Operations
                         Quantitative and Qualitative Disclosures about
Item 7A.                                                                    14
                         Market Risk
Item 8.                  Financial Statements and Supplementary Data        15
                         Changes in and Disagreements with Accountants
Item 9.                                                                     30
                         on Accounting and Financial Disclosure
Item 9A.                 Controls and Procedures                            30
                                           PART III
                         Directors, Executive Officers and Corporate
Item 10.
                         Governance
                                                                           32
Item 11.                 Executive Compensation                             35
                         Security Ownership of Certain Beneficial
Item 12.                 Owners and Management and Related                  36
                         Stockholder Matters
                         Certain Relationships and Related Transactions,
Item 13.                                                                    37
                         and Director Independence
Item 14.                 Principal Accounting Fees and Services             37
                                           PART IV
Item 15.                 Exhibits, Financial Statement Schedules            38

                         Signatures                                         38

2
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 4 of 48

                                                         PART I


ITEM 1. BUSINESS

First Rate Staffing Corporation, a Delaware corporation (the “Company”), provides recruiting and staffing services for
temporary positions in light industrial, distribution center, assembly, and clerical businesses.

The Company was incorporated in the State of Delaware in April 2011 as Moosewood Acquisition Corporation, a
development stage company. In May 2012, the Company effected a change of control by issuing shares of common stock
to new shareholders, redeeming shares of existing shareholders, electing new officers and directors and accepting the
resignations of its then existing officers and directors. In connection with the change of control, the Company changed its
name from Moosewood Acquisition Corporation to First Rate Staffing Corporation.

On November 9, 2012, the Company entered into merger agreements with each of First Rate Staffing, LLC, a California
limited liability company (“First Rate California”), and First Rate Staffing, Inc., a Nevada corporation (“First Rate
Nevada”), in separate mergers (collectively, and together, the “Mergers”) that were concurrently completed on November
13, 2012. Prior to the Mergers, First Rate California and First Rate Nevada were under common control of the same group
of shareholders.

The mergers were effectuated by the Company through the exchange of (i) all of the outstanding membership interests of
First Rate California for 2,000,000 shares of common stock of the Company, and (ii) all of the outstanding shares of First
Rate Nevada for 2,000,000 shares of common stock of the Company. Accordingly, a total of 4,000,000 shares were issued
in the mergers.

First Rate California was formed in April 2010 in the State of California. Since its inception, First Rate California
provided recruiting and staffing services for temporary positions in light industrial, distribution center, assembly, and
clerical businesses to clients in California.

First Rate Nevada was formed in March 2010 in the State of Nevada and is registered to conduct business in the State of
Arizona. Since its inception, First Rate Nevada has provided recruiting and staffing services for temporary positions in
light industrial, distribution center, assembly, and clerical businesses to clients in Arizona.

3
               Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 5 of 48

Prior to the mergers, the Company had no ongoing business or operations and was established for the purpose of
completing a business combination with a target company, such as First Rate California and First Rate Nevada. The
Company, as the surviving entity from the Mergers, has taken over the respective operations and business plans of each of
both First Rate California and First Rate Nevada.

On February 11, 2014, the Company entered into an agreement to purchase all the assets of Loyalty Staffing Services Inc.
(“Loyalty”), a California corporation for an aggregate purchase price valued at $1,500,000 consisting of $100,000 in cash
and $400,000 in note payable and 500,000 shares of the Company's common stock, valued at a price of $2 per share.

The agreement provided that:

(1) $100,000 of the cash portion of the purchase price shall be paid $50,000 within five business days of the release of
certain Uniform Commercial Code liens and personal guarantees and an additional $50,000 sixty days from the date of
such release.

(2) The Company shall execute a promissory note in favor of Loyalty for the remaining $400,000 with $75,000 payable
six months after the closing date of the agreement (February 11, 2014) and $325,000 payable 30 months after such closing
date.

Loyalty had the option of converting all or any part of the $400,000 balance into the Company's common stock at the then
prevailing trading price or market value at the time of closing of the agreement or $2 per share. It has agreed to a reduction
in the promissory note of an amount equal to 5% of $1,500,000 and a return of common stock of an amount equal to 2.5%
of $1,500,000 for every reduction of $1,500,000 in annual revenues generated by the loss a client or clients acquired as
part of the asset agreement within 12 months from the closing date.

The Company was in dispute with the seller of Loyalty concerning the terms of the cash portion and note payable portion
of the payout in the original transaction described above. The Company reached a settlement agreement with the seller of
Loyalty on June 24, 2015. In connection with the settlement agreement, the parties agreed to reduce the total aggregate
cash and note payable portion of the purchase price from $500,000 to $425,000. Per the terms of the settlement agreement,
the aggregate amount due of $425,000 is payable as follows; $125,000 is due upon signing of the agreement, and the
remaining $300,000 is payable in 30 monthly installments of $10,000 starting in August 2015 through February 2018. The
Company paid $125,000 in June 2015, and began paying the monthly installments of $10,000 beginning in August 2015
in connection with the agreement.

Loyalty is a light industrial and hospitality staffing company in business since 2008 servicing clients in the greater Los
Angeles area. Loyalty services over 60 clients with approximately $6,000,000 to $7,000,000 in revenues. The Loyalty
clients mirror the current client types of First Rate Staffing Corporation and management believes that the synergy
between the two companies is extremely strong. The Company services clients in the Santa Fe Springs area of Los
Angeles, along with Phoenix, Arizona. Loyalty services clients in the Torrance area of Los Angeles County. Management
believes that the acquisition will greatly enhance the market presence of the Company in the greater Los Angeles area that
the combination of the two entities will allow the Company to reduce overall expense through economies of scale and
improve profitability.

Services

The Company provides recruiting and staffing services for temporary positions in light industrial, distribution center,
assembly, and clerical businesses. The Company’s client customization model allows it to integrate its services to its
client- specific needs and thereby providing clients with the highest level of customer service. The Company strives to
devote adequate time and attention to understand both the needs of its clients and the capabilities of its employees so that
the Company can identify the best suitable matches between client needs and employee abilities. The Company is
dedicated to achieving a high level of service for all of its clients and considers itself to be a loyal partner to meeting client
demands. In this regard, the Company seeks to position itself not only as a pool of employee for its clients, but also as a
dedicated business partner that understands its clients’ businesses and needs.

4
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 6 of 48

Services provided to clients by the Company include recruiting, payroll, all state and federal taxes, worker’s compensation
coverage, and screening and managing of clients’ contingent work force. The Company provides comprehensive screening
and electronic verification (for federal employment eligibility requirements) for all employees. The Company also
conducts reference checks of employees to ensure that the employers receive accurate and useful descriptions of
employees’ backgrounds and experiences. The Company also operates a risk management department that helps client
mitigate losses by implementing sound and effective risk management procedures at client sites. Clients receive these risk
management services at no cost, helping them to reduce their own business risks and expenses.

The Company offers recruiting, human resources, workers’ compensation services, and risk management at no additional
charge as part of the overall mark- up inclusive with the standard mark- up rate for temporary placement of employees.
For example, a client may have a need for a certain number of temporary employees that fulfill a specific function. The
Company recruits, screens, tests, and verifies employment eligibility for these individuals based on the requirements of the
client. The Company also ensures that the employees are certified/licensed based on the equipment and facility that they
will be operating within. The Company considers safety to be a very important priority since accidents directly impact
workers’ compensation cost. Generally, workers’ compensation costs usually run from 6- 10% of total costs. Risk
management services, such as safety audits, certifications, and safety training, are typically provided at no additional
charge (i.e. inclusive in the mark- up rate) to clients.

The Business: Staffing

The industry is divided into three major segments: temporary help services (about 50 percent of industry revenue),
professional employer organizations (about 40 percent), and placement agencies (about 10 percent).

Temporary help services provide workers for customers for limited periods, often to substitute for absent permanent
workers or to help during periods of peak demand. These workers, who are employees of the temporary help agency, will
generally fill clerical, technical, or industrial positions.

Professional employer organizations (PEOs), sometimes known as employee leasing agencies, contract to provide workers
to customers for specific functions, often related to human resource management. In many cases, customers’ employees
are hired by a PEO and then leased back to the customer.

Placement agencies, sometimes referred to as executive recruiters or headhunters, find workers to fill permanent positions
at customer companies. These agencies may specialize in placing senior managers, midlevel managers, technical workers,
or clerical and other support workers.

The Company considers itself to be a temporary staffing company within the broader staffing industry. However, the
Company does conduct permanent placements at the request of existing clients.

Staffing companies identify potential employees through advertising and referrals, and the companies interview, test, and
counsel workers before sending them to the customer for approval. Pre- employment screening can include skills
assessment, drug tests, and criminal background checks. Most staffing agencies provide some sort of training, often
involving data entry and basic computer skills. The personnel staffing industry has been radically changed by the Internet.
Many employers list available positions with one or several Internet personnel sites like monster.com or jobs.com, and on
their own site. Personnel agencies operate their own sites and often still work as intermediaries by helping employers
accurately describe job openings and screening candidates who submit applications.

Job growth drives demand for the personnel staffing industry. The profitability of individual companies depends on good
marketing and availability of qualified employees. Large companies enjoy economies of scale in marketing and back-
office operations. Small companies can compete successfully by specializing in an industry or a job function. The industry
is labor- intensive: average annual revenue per worker is about $80,000.

5
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 7 of 48

To a great extent, clients follow the seasonal retail cycles but precede them by two to three months and two distinct “peak”
seasons: (i) between August and October preceding Halloween, Thanksgiving, and Christmas and (ii) between April and
May preceding the summer season.

Major end- use customers include businesses from a wide range of industries. Nine out of ten large US businesses have
used a staffing agency, according to the American Staffing Association. Wholesale, retail, and service industries are most
likely to use temporary help services. Marketing involves direct sales presentations, referrals from existing clients, and
advertising. Agencies compete both for customers and workers. Depending on market supply and demand at any given
time, agencies may allocate more resources either to finding potential employers or potential workers. Permanent
placement agencies work either on a retainer or a contingency basis, often 30 percent of annual salary. Clients may retain
an agency for a specific job search or on contract for a specific period. Temporary help services charge customers a fixed
price per hour or a standard markup on prevailing hourly rates. When a temporary employee is hired for a regular position
within a company, the customer pays a fee.

Staffing companies are regulated by the United States Department of Labor (DOL) and the Equal Employment
Opportunity Commission (EEOC), and often by state authorities. These agencies regulate the relationship between the
agency and the temporary employees, or employee candidates. Many federal anti- discrimination rules regulate the type of
information that employment firms can request from candidates or provide to customers about candidates. PEOs are often
considered co- employers along with the client, but the PEO is responsible for employee wages, taxes, and benefits. State
regulation aims to ensure that PEOs provide the benefits they promise to workers.

Demand for personnel staffing services is strongest in areas with strong employment growth, and geographic location can
determine an agency's success in attracting employees and employers. Customers generally prefer a staffing service that
can provide workers for all of their office locations. Temporary employee candidates are often unwilling to relocate for a
position.

The revenue of personnel agencies depends on the number of jobs they fill, which in turn depends on economic growth.
During economic slowdowns, many client companies stop hiring altogether. In years of good economic growth, the
number of jobs in the US economy grows approximately 2% annually. Internet employment sites expand a company's
ability to find workers without the help of traditional agencies. Personnel agencies often work as intermediaries, helping
employers accurately describe job openings and screen candidates. Increasing use of sophisticated, automated job
description and candidate screening tools could make many traditional functions of personnel agencies obsolete. Free
social networking sites such as LinkedIn and Facebook are also becoming a common way for recruiters and employees to
connect without the assistance of a staffing agency.

To avoid large placement agency fees, big companies may use in- house personnel staff, current employee referrals, or
human resources consulting companies to find and hire new personnel. Because placement agencies typically charge a fee
based on a percentage of the first year's salary of a new worker, companies with many jobs to fill have a large financial
incentive to avoid agencies.

However, temporary workers are becoming such a large factor at some companies that personnel agency staff sometimes
work at the customer's site to recruit, train, and manage. Onsite training is designed to serve only that customer. Agencies
try to match the best qualified employees for the customer's needs, but often provide additional training specific to that
company, such as instruction in the use of proprietary software.

Most personnel agencies are small and may depend heavily on a few big customers for a large portion of revenue. Large
customers may lead to increased revenues, but also expose agencies to higher risks. When major accounts experience
financial hardships, and have less need for temporary employment services, agencies stand to lose large portions of
revenue.

Startup costs for a personnel agency are very low. Individual offices can be highly profitable, but consolidation is driven
mainly by the opportunity for large agencies to develop national relationships with big customers. Some agencies expand
by starting new offices in promising markets, but most prefer to buy existing independent offices with proven staff and an
existing customer roster.
6             Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 8 of 48


The Market

Total Staffing and Recruiting sales in the US grew by 5.8% in 2014. 89% of that increase was in the temporary
employment sector while the remaining 11% was for search and placement of employees.

In the U.S., there are now about 17,000 staffing and recruiting companies, which altogether operate around 35,000 offices
and employ over 14 million employees. Of those, 15,000 are small (under $20 million in annual revenues) or what is
referred to as “mom and pop” operations. This results in the Staffing industry being one of the most fragmented multi-
billion dollar industries in the US.

As reported by the American Staffing Industry, the staffing industry, contributes nearly $130 billion to the U.S. economy
through temporary and contract staffing, recruiting and permanent placement, outsourcing and outplacement, and human
resource consulting.

The staffing, recruiting, and workforce solutions industry makes a vital contribution to the U.S. economy, and provides
outstanding job and career opportunities for 14 million employees per year. Despite its size, and despite the staffing
industry growth that has outpaced overall economic and employment growth, it employs only 2% of the U.S. nonfarm
workforce.

Major staffing services providers include Adecco (headquartered in Switzerland), Randstad (the Netherlands), and
Manpower (US). The US and Japan each account for about 20 percent of global revenue. The UK accounts for about 15
percent. There are about 70,000 private employment services agencies in the world, with the top 4 companies accounting
for about 10% of the industry’s sales.

Major companies include ADP TotalSource, Insperity (formerly Administaff), Kelly Services, Manpower, and the US
operations of Adecco. Global annual staffing revenues are over $400 billion for employment agencies for 2013, a 15.4%
growth rate over 2012, according to CIETT (International Confederation of Private Employment Agencies). Total
employment in the sector is estimated to be 36 million globally, with 11.5 full- time equivalent jobs. There are 137,000
employment agencies across the world, with the top 10 firms representing 28% of revenue, and the top 3 firms at 18% of
revenue, according to CIETT estimates. The forecast for temporary labor in 2016 is for continual growth in demand
primarily as a result of the implementation of the Affordable Care Act. Many companies are anticipated to use temporary
staffing companies due to the definition of fulltime employment changing from 40 to 30 hours.

The Company’s Presence in the Market

Currently, the Company operates in California (the greater Los Angeles area, Torrance, and Ontario) and Arizona (the
greater Phoenix area), and most recently Reno, Nevada. The presence in CA and AZ regions is due partly from the
previous experience of the Company and its officers in these marketplaces, but also because of the heavy focus these two
metropolitan areas have on the Company’s particular specialty niche in staffing; light industrial.

In the past 18 months, the Company has seen the market trending upward with respect to its current client base, as well as
the addition of Loyalty Staffing in Torrance California. This is evidenced in the number of clients, the billing amounts
increasing, and their overall need for labor assistance increasing. According to the American Staffing Association, a leader
in industry analysis, temporary labor experienced a total year over year increase of 7.2%.

Los Angeles mirrors the Phoenix market as the Company sees a majority of its business in the form of unloading and re-
packaging of bulk quantity goods that arrive through the Port of Long Beach. These goods vary from food products to
retail items. Many have seasonal increases but the Company has a mainstay of labor that is employed throughout the year.
Several clients operate in both Los Angeles and Phoenix and the Company provides its services in both locations to these
clients.

7
               Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 9 of 48

Customers

The Company has a diverse array of customers across sectors. Due to the competitive nature of the industry, client
information is kept confidential. The company services the customers in the light industrial category.

Marketing and Sales

The Company has conducted limited advertising and marketing to date to reach new clients. To date, advertising and
marketing has been centered on reaching potential employees. In all locations, the Company has used multiple resources
to drive in potential new temporary employees. These tactics range from advertisements in newspapers, job boards,
unemployment assist centers, as well as online advertisements. The Company also utilizes CareerBuilder to recruit for
professional placements.

Registration Statement

The Company has filed a registration statement with the Securities and Exchange Commission on Form S- 1 pursuant to
the Securities Act of 1933 for the offer and sale of 1,600,000 shares of its common stock offered by the holders of such
stock (“selling shareholders”). It is anticipated that the selling shareholders will offer their shares at a price of $2.00 per
share.

The Company and the selling shareholders are seeking an underwriter, broker- dealer or selling agent to sell the shares.
Neither the Company nor the selling shareholders have entered into any arrangements with any underwriter, broker- dealer
or selling agent as of the date of this Report.

The Company will not receive any portion or percentage of any of the proceeds from the sale of the shares by the selling
shareholders' Shares.

Employees

The Company presently has approximately 1,117 employees, consisting of approximately 1,065 employees in California,
23 employees in Arizona, and 29 employees in Nevada.

Most employees receive health benefits. The Company may offer additional fringe and welfare benefits in the future as the
Company’s profits grow and/or the Company secures additional outside financing.

ITEM 1A. RISK FACTORS

Not required for smaller reporting companies.

ITEM 1B. UNRESOLVED STAFF COMMENTS

None.


ITEM 2. PROPERTIES

The Company currently has four physical locations: Torrance, California, Santa Fe Springs, California, Ontario, California
and Phoenix, Arizona.

The Torrance office is approximately 1250 square feet and is a month to month lease of $3,225. The office is located at a
major intersection in southern Los Angeles County. The Company incurs annual expenses of $38,700 for such lease. This
new location now provides the Company with the desired street visibility.

The Santa Fe Springs location consists of 1,355 square feet and is a monthly lease that is located in an office park on a
major thoroughfare for southern Los Angeles County, California. The monthly lease cost is $1,201 , and annually the
Company incurs Case    2:18-cv-03799-EEF-MBN
                    annual                          Document
                           expenses of $14,414 for such          278-3
                                                        lease. This      Filed 05/16/19
                                                                    new location           Page
                                                                                 now provides the 10 of 48 with the
                                                                                                  Company
desired street visibility.

8



The Ontario location consists of 900 square feet and is a monthly lease that is located in an office park on a major
thoroughfare off Inland Empire Boulevard. The monthly lease cost is $1,440, and annually the Company incurs annual
expenses of $17,280 for such lease. This new location has provided service to already existing customers and has allowed
the company to support new growth.

The Phoenix location consists of 1,600 square feet and is a yearly lease and is located at an intersection of a major
thoroughfare for Phoenix, Arizona. The Phoenix location offers street visibility and room for growth. The monthly lease
cost is $737, and annually the Company expends $8,844 for such lease.

The Company also anticipates opening an official corporate location in Irvine, California and Reno, Nevada in the near
future.

ITEM 3. LEGAL PROCEEDINGS

Other than ongoing and routine employee claims for worker’s compensation that arise during the ordinary course of the
Company’s business, there are currently no pending, threatened or actual legal proceedings of a material nature in which
the Company is a party.

ITEM 4. MINE SAFETY DISCLOSURES

Not applicable.

                                                         PART II


ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND
ISSUER PURCHASES OF EQUITY SECURITIES

There is no public market for the Company’s common stock. The Company has filed with the Securities and Exchange
Commission a registration statement on Form S- 1 pursuant to the Securities Act of 1933 for the offer and sale of up to
1,600,000 shares of its common stock owned by current shareholders.

The Company is authorized to issue 100,000,000 shares of common stock and 20,000,000 shares of preferred stock. As of
December 31, 2015, 7,500,000 shares of common stock and no preferred stock were issued and outstanding.

The Company has not paid any dividends to date. The Company intends to employ all available funds for the growth and
development of its business, and accordingly, does not intend to declare or pay any dividends in the foreseeable future.

The Company has not made any sales of unregistered stock in the period covered by this report.

Recent Sales of Unregistered Securities; Use of proceeds From Registered Securities.

None.

ITEM 6. SELECTED FINANCIAL DATA

There is no selected financial data required to be filed for a smaller reporting company.

9
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 11 of 48

ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS

The discussion and analysis of our financial condition and results of operations are based on our financial statements,
which we have prepared in accordance with accounting principles generally accepted in the United States of America. The
preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of
assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as
the reported revenues and expenses during the reporting periods. On an ongoing basis, we evaluate estimates and
judgments, including those described in greater detail below. We base our estimates on historical experience and on
various other factors that we believe are reasonable under the circumstances, the results of which form the basis for
making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual
results may differ from these estimates under different assumptions or conditions.

As used in this "Management's Discussion and Analysis of Financial Condition and Results of Operation," except where
the context otherwise requires, the term "we," "us," "our," "First Rate," or "the Company" refers to the business of First
Rate Staffing Corporation.

Overview

The Company was incorporated in the State of Delaware in April 2011. Each of First Rate Staffing, LLC, a California
limited liability company (“First Rate California”), and First Rate Staffing, Inc., a Nevada corporation (“First Rate
Nevada”), merged into the Company in separate mergers (collectively, and together, the “Mergers”) that were
concurrently completed in November 2012. References to the financial condition and performance of the Company below
in this section “Management’s Discussions and Analysis of Financial Condition and Results of Operation” are to First
State California and First State Nevada, respectively.

On February 11, 2014, the Company entered into an agreement to purchase the customer list of Loyalty Staffing Services
(“Loyalty”), a California corporation.

The Company provides recruiting and staffing services for temporary positions in the light industrial, distribution center,
assembly, and clerical areas to its clients in California and Arizona, with an option for the clients and candidates to choose
the most beneficial working arrangements.

Critical Accounting Policies and Estimates

Our significant accounting policies are more fully described in the notes to our financial statements. Those material
accounting estimates that we believe are the most critical to an investor's understanding of our financial results and
condition are discussed immediately below and are particularly important to the portrayal of our financial position and
results of operations and require the application of significant judgment by our management to determine the appropriate
assumptions to be used in the determination of certain estimates.

Accounts Receivable and Factoring

Accounts receivable are carried at the original amount less an estimate made for doubtful accounts based on a review of
all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by regularly
evaluating individual customer receivables and considering each customer's financial condition and credit history, as well
as current economic conditions. Accounts receivable are written off when deemed uncollectible. Recoveries of accounts
receivable previously written off are recorded when received. The allowance for doubtful accounts as of December 31,
2015 and 2014 was $29,824.

During 2012, the Company entered into a new accounts receivable factoring arrangement with a non- related third party
financial institution (the “Factor”). Pursuant to the terms of the arrangement, the Company, from time to time, shall sell to
the Factor certain of its accounts receivable balances on a recourse basis for credit approved accounts. The Factor remits
90% of the accounts receivable balance to the Company, with the remaining balance, less fees, to be forwarded to the
Company once the Factor collects the full accounts receivable balance from the customer. An administrative fee of
             Case
0.015% per diem      2:18-cv-03799-EEF-MBN
                 is charged                          Document
                             on the gross amount of accounts      278-3 assigned
                                                             receivables  Filed 05/16/19      Page
                                                                                 to Factor, plus     12 of
                                                                                                 interest    48calculated
                                                                                                          to be
at 0.011806% per day. The total amount of accounts receivable factored was $4,180,834 and $1,824,376 at December 31,
2015 and 2014, respectively.

10



Revenue Recognition

The Company’s revenue is derived from providing temporary staffing services to its clients. The Company recognizes
revenue in accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) No. 605,
Revenue Recognition. Revenue is recognized only when the price is fixed and determinable, persuasive evidence of an
arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured.

Cost of Revenue

Cost of revenue consists of wages, related payroll taxes, workers compensation, and employee benefits of the Company’s
employees while they work on contract assignment as temporary staff of the Company’s customers.

Income Taxes

The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes.
Accordingly, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax
bases. Valuation allowances are established when it is more likely than not that some or all of the deferred tax assets will
not be realized.

ASC 740 also clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is
required to meet before being recognized in the financial statements. It also provides guidance on derecognition,
measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. We believe
that our income tax filing positions and deductions will be sustained on audit and do not anticipate any adjustments that
will result in a material change to our financial position. Therefore, no reserves for uncertain income tax positions have
been recorded pursuant to ASC 740. In addition, we did not record a cumulative effect adjustment related to the adoption
of ASC 740. Our policy for recording interest and penalties associated with income- based tax audits is to record such
items as a component of income taxes.

Results of Operations and Financial Condition for the Year Ended December 31, 2015 as Compared to the Year
Ended December 31, 2014

The following are the consolidated results of our operations for the year ended December 31, 2015 compared to the year
ended December 31, 2014.

11
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 13 of 48

                                                   Year Ended
                                            December
                                                        December 31,
                                               31,
                                              2015          2014             $ Change      % Change


Revenues                               $ 32,874,503 $         18,003,628 $ 14,870,875               82.6%
Cost of revenues                         29,936,133           16,137,224 13,798,909                 85.5%
Gross profit                              2,938,370            1,866,404    1,071,966               57.4%
Impairment of intangible assets             640,733                    -      640,733              100.0%
General and administrative expenses       2,632,050            1,604,707    1,027,343               64.0%
Income (loss) from operations              (334,413)             261,697     (596,110)           - 227.8%
Gain on sale of property and equipment        5,292                    -        5,292              100.0%
Gain on settlement agreement                 75,000                    -       75,000              100.0%
Interest and other expense, net            (273,632)            (185,255)     (88,377)              47.7%
Income (loss) before income tax            (527,753)              76,442     (604,195)           - 790.4%
Income tax expense                          111,102               66,676       44,426               66.6%
Net income (loss)                      $ (638,855) $               9,766 $ (648,621)           - 6641.6%

Revenues

Our revenues increased by $14,870,875, or 82.6%, during the year ended December 31, 2015 as compared to the same
period in 2014. The increase in revenues is due primarily to additional clients picked up towards the end of the quarter
ended March 31, 2015. These new clients provided for additional revenue during 2015. In addition, the increase in
revenues is also partially due to additional customers from the acquisition of Loyalty on February 11, 2014. As a result of
the Loyalty acquisition, the revenues during 2015 reflect a full twelve months of additional revenue from the acquired
customers, whereas the revenues from the same period in 2014 only reflects additional revenues generated from the
additional Loyalty customers subsequent to the acquisition date of February 11, 2014.

Cost of revenues

Our cost of revenues, which represent primarily staffing salaries and workers compensation insurance costs, increased by
$13,798,909, or 85.5%, during the year ended December 31, 2015 as compared to the same period in 2014. The increase
in cost of revenues is due to the increase in revenues for the period. The cost of revenues increased at a higher rate than the
percentage increase in revenues due to an increase in the state and federal unemployment tax rates for our staffing
employees as compared to the same period in 2014. We expect the cost of revenues to continue to increase as our revenues
increase.

Operating expenses

During the year ended December 31, 2015, we had an impairment charge of $640,733 relating to the impairment of an
intangible asset acquired from the purchase of Loyalty in 2014. This expense was a one- time loss that we do not expect to
occur in the future.

General and administrative expenses increased by $1,027,343, or 64.0%, during the year ended December 31, 2015 as
compared to the same period in 2014. The increase in operating expenses in 2015 was due primarily to increased payroll
costs associated with additional headcount added to manage the increase in our volume. In addition, we incurred an
increase in professional fees during 2015 as a result of increased legal and accounting fees necessary to complete our
registration statement, as well as attorney fees associated with the Loyalty settlement agreement. The increase in operating
expenses in 2015 was also due to a full twelve months of higher expenses associated with increased payroll and other
costs from the acquisition of Loyalty, whereas the operating expenses from the same period in 2014 only reflect additional
operating expenses incurred subsequent to the purchase date of February 11, 2014.

12
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 14 of 48

Other income/expense

Other income/expense during the nine months ended December 31, 2015 included a $5,292 gain on the sale of property
and equipment during the period, as well as a $75,000 gain resulting from the settlement agreement with the seller of
Loyalty. These gains were offset by interest and other expense of $273,632, which represents interest expense on our
outstanding notes payable, as well as financing charges from our factoring arrangements. During 2014, we had interest
and other expenses of $185,255. Interest expense was higher during 2015 primarily due to an increase in accounts
receivables factored during the period.

Notes Payable

The Company also owes an aggregate total of $250,000 to the seller of Loyalty, which is non- interest bearing and due in
30 monthly payment installments of $10,000 commencing August 2015 through January 2018.

The Company has a loan payable outstanding for the purchase of a vehicle. The balance outstanding as of December 31,
2015 amounted to $36,228, which is payable in monthly installments of $756 at an interest rate of 13% per annum over 72
months through August 2021.

In the past, we have borrowed monies from officers to find the operations of the Company. The Company does not
anticipate that it will borrow monies from related parties in the future. Such earlier loans were required to fund certain
non- recurring expenses, such as costs associated with filing its registration statement. In addition, as the Company
obtained a new factoring/financing facility in 2012 which lowered its costs of capital, the Company expects to realize
significant cost savings (and corresponding improvement to cash flow) from obtaining this new facility.

Capital Resources

As of December 31, 2015, we had cash of $565,040 and accounts receivable of $733,009. Our current assets of
$1,298,049 exceed our current liabilities of $1,248,724 by $49,325.

The Company’s proposed expansion plans and business process improvements over the next two years will necessitate
additional capital and financing. Accordingly, the Company plans to raise between $2 million and $4 million of outside
funding in the next year, for the purposes of funding its own accounts receivable factoring company, establishing and
operating its own worker’s compensation captive unit, and acquiring competitors and complementary service providers in
its sector. Of this amount, the Company expects that it will need funding of $1.0 million to $1.5 million to achieve its
expanded growth and profit objectives in its existing core business over the next two years.

The Company anticipates that it will require approximately $700,000 to $1.0 million to establish and fund its factoring
facility. These amounts would be used to fund payroll and taxes up to the point that these amounts are collect from the
client. Factoring internally would mean self- financing, resulting in a savings to the Company. No additional material or
regulatory costs would be incurred at this point. If the Company were to offer factoring to other entities (i.e. outside of the
Company) then Company would be subject to all the rules and regulations surrounding the operations of a finance
company. Once the factoring entity is successfully set- up, the Company expects to realize ongoing savings from the
reduced factoring costs.

The Company expects that establishing and funding its workers’ compensation captive will separately require funding of
approximately $500,000 to $1.0 million, which will include a substantial deposit to establish the captive as a self- insured
funding unit. The costs include a deposit needed of $500,000 or more, set- up costs of $50,000 to $60,000, and
administrative fees of approximately $15,000 to $20,000 per year. Legal requirements for the formation of a captive vary
by state. Currently, Hawaii and Nevada offer the most favorable requirements for establishing a captive for the Company.
Any captive would still require catastrophic coverage beyond the normal coverage provided by the captive. There are
numerous companies which provide direction and assistance for establishing a captive, and the Company would plan to
engage such an advisory company. These companies are primarily responsible for ensuring that the captive meets the
regulatory requirements initially and annually in the applicable state of formation. These advisors also assist in risk
assessment, legal deposit requirements and claims administration. An impact on the Company’s current business from the
captive would be the ability to retain the large deposit amounts required by insurance providers to remain in the control of
the Company.Case      2:18-cv-03799-EEF-MBN
                As with                                Document
                        the factoring entity, once the workers’    278-3 Filed
                                                                compensation      05/16/19
                                                                             captive           Pageset-
                                                                                     is successfully 15up,
                                                                                                        of the
                                                                                                            48 Company
expects to realize ongoing savings from the reduced workers’ compensation costs.

13



There can be no assurance that the Company’s activities will generate sufficient revenues to sustain its operations without
additional capital, or if additional capital is needed, that such funds, if available, will be obtainable on terms satisfactory to
the Company. Accordingly, given the Company’s limited cash and cash equivalents on hand, the Company will be unable
to implement its contemplated business plans and operations (including its goals of establishing a factoring entity and
workers’ compensation captive) unless it obtains additional financing or otherwise is able to generate sufficient revenues
and profits. The Company may raise additional capital through sales of debt or equity, obtain loan financing or develop
and consummate other alternative financial plans.

The Company anticipates it will develop a budget for marketing activities consisting of two levels of marketing: client
marketing and acquisition marketing. Client marketing costs are associated with sales staff with the single purpose to
market to current and potential clients. Acquisition marketing costs are those incurred for investor relations, traveling,
expenses for client acquisitions, and case by case joint marketing material for specific acquisitions as they occur.

Liquidity

To date, the Company has not suffered from a significant liquidity issue. The main liquidity issue was addressed when the
Company entered into new factoring agreements that went into effect September 1, 2012 with TAB Bank, which provided
for a $1,000,000 factor commitment. In addition, the Company may borrow from time to time as available, sources of
funds from its officers and/or directors as needed

As the Company grows in size, the savings from this new factoring arrangement will continue to accrue and enhance the
Company’s profitability and cash flow. Based on this budget and the projected operations of the Company, there are no
currently anticipated liquidity issues which would pose a threat to the current business and operations of the Company.

Net cash provided by operating activities was $48,725 for the year ended December 31, 2015 compared to $884,793 for
2014. The significant change between the years was the result of increases during 2014 to accounts payable of $327,912
and other current liabilities of $359,487. As these amounts were paid during 2015, the net cash provided from operations
was lower during 2015.

We had net cash flows used in investing activities during 2015 of $90,030, which consisted of $102,530 in payments for
notes receivable lending, offset by $12,500 in proceeds from the sale of property and equipment. We had no cash used in
investing activities during the year ended December 31, 2014.

We had net cash used in financing activities of $180,893 during 2015 resulting from payments of $175,000 on the note
payable due to the seller of Loyalty, $1,384 in payments on a car loan payable and $4,509 in payments on an outstanding
note payable due to an officer. We had net cash used in financing activities of $151,598 during the year ended December
31, 2014 resulting from payments of our outstanding note payable due to an officer.

ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK

Not applicable for smaller reporting companies.

14
                Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 16 of 48

ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

                                           FIRST RATE STAFFING CORPORATION
                                                 FINANCIAL STATEMENTS
                                                 December 31, 2015 and 2014

                                            INDEX TO FINANCIAL STATEMENTS

Report of Independent Registered Public Accounting Firm                         16
Balance Sheets as of December 31, 2015 and December 31, 2014                    17
Statements of Operations for the Years Ended December 31, 2015 and 2014         18
Statement of Changes in Stockholders’ Equity as of December 31, 2015 and 2014   19
Statements of Cash Flows for the Years Ended December 31, 2015 and 2014         20
Notes to Financial Statements                                                   21

15
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 17 of 48




                   REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

The Board of Directors and Shareholders of

First Rate Staffing Corporation:

We have audited the accompanying balance sheets of First Rate Staffing Corporation (the “Company”) as of December
31, 2015 and 2014, and the related statements of operations, changes in shareholders’ equity, and cash flows for the years
then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to
express an opinion on these financial statements based on our audits.

We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United
States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about
whether the financial statements are free of material misstatement. The Company is not required to have, nor were we
engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal
control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not
for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts
and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant
estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our
audits provide a reasonable basis for our opinion.

In our opinion, the financial statements referred to the above present fairly, in all material respects, the financial position
of First Rate Staffing Corporation as of December 31, 2015 and 2014, and the results of their operations and cash flows
for the years then ended, in conformity with accounting principles generally accepted in the United States of America.

The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.
As described in the Note 4 to the financial statements, the Company has incurred an accumulated deficit from inception to
December 31, 2015. This raises substantial doubt about the Company’s ability to continue as a going concern.
Management’s plans in regard to this matter are also described in Note 4. The financial statements do not include any
adjustments that might result from the outcome of this uncertainty.

/s/ Anton & Chia, LLP

Newport Beach, California

March 30, 2016

16
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 18 of 48

FIRST RATE STAFFING CORPORATION
         BALANCE SHEETS

                                  December 31,                      December 31,
                                      2015                              2014

          Assets

Current assets
Cash                         $                    565,040    $                      787,238
Accounts receivable, net                          733,009                           330,538
Notes receivable - related
                                                         -                              8,388
party, current portion
Total current assets                             1,298,049                         1,126,164

Property and equipment,
                                                   53,309                              19,823
net
Intangible assets, net                            272,522                          1,206,429
Notes receivable - related
party, net of current                              98,918                                   -
portion
Deposit and other assets                             7,640                             6,200
Total assets                 $                   1,730,438   $                     2,358,616

     Liabilities and
  Stockholders' Equity

Current liabilities
Accounts payable             $                    355,452    $                      385,571
Accrued expenses                                  780,863                           534,735
Car loan payable, current
                                                    4,623                                   -
portion
Notes payable - current
                                                  107,786                           474,837
portion, net of discount
Notes payable - related
                                                         -                              4,509
parties
Total current liabilities                        1,248,724                         1,399,652
Car loan payable, net of
                                                   31,605                                   -
current portion
Notes payable, net of
                                                  130,000                                   -
current portion
Total liabilities                                1,410,329                         1,399,652

Commitments and
contingencies

Stockholders' equity
Preferred stock, $0.0001
par value, 20,000,000
shares authorized, zero                                  -                                  -
shares issued and
outstanding
Common stock, $0.0001                                 750                                750
par value, 100,000,000
shares authorized,
7,500,000 sharesCase   2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 19 of 48
                   issued
and authorized at
December 31, 2015 and
December 31, 2014
Additional paid- in capital                       1,089,802                            1,089,802
Accumulated deficit                                (770,443)                            (131,588)
Total stockholders' equity                          320,109                              958,964
Total liabilities and
                             $                    1,730,438 $                          2,358,616
stockholders' equity

              The accompanying notes are an integral part of these consolidated financial statements

17
             Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 20 of 48

FIRST RATE STAFFING CORPORATION
   STATEMENTS OF OPERATIONS

                                               Year Ended
                                         December
                                                     December 31
                                            31
                                           2015         2014

Revenues                               $ 32,874,503 $ 18,003,628
Cost of revenues                         29,936,133   16,137,224
Gross profit                              2,938,370    1,866,404
Impairment of intangible assets             640,733            -
General and administrative expenses       2,632,050    1,604,707
Income (loss) from operations              (334,413)     261,697
Gain on sale of property and equipment        5,292            -
Gain on settlement agreement                 75,000            -
Interest and other expense, net            (273,632)    (185,255)
Income (loss) before income tax            (527,753)      76,442
Income tax expense                          111,102       66,676
Net income (loss)                      $ (638,855) $       9,766

Net income (loss) per share:
Basic and diluted                       $       (0.09) $             -

Weighted average shares outstanding:
Basic and diluted                           7,500,000      7,442,466

                 The accompanying notes are an integral part of these consolidated financial statements

18
               Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 21 of 48

    FIRST RATE STAFFING CORPORATION
STATEMENTS OF CHANGES IN STOCKHOLDERS’
                 EQUITY

                                                              Additional    Accumulated
                Preferred Stock        Common Stock            Paid- in      Earnings
              Shares    Amount        Shares  Amount           Capital        (Deficit)        Total

Balance,
December          -     $       -    7,000,000 $       700 $      89,852 $       (141,354) $     (50,802)
31, 2013

Common
stock
                  -             -      500,000          50       999,950                 -     1,000,000
issued for
acquisition
Net income        -             -             -           -             -           9,766         9,766
Balance,
December          -             -    7,500,000         750     1,089,802         (131,588)      958,964
31, 2014

Net loss          -             -             -           -             -        (638,855)     (638,855)
Balance,
December          -     $       -    7,500,000 $       750 $ 1,089,802 $         (770,443) $    320,109
31, 2015

                  The accompanying notes are an integral part of these consolidated financial statements.

19
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 22 of 48

FIRST RATE STAFFING CORPORATION
   STATEMENTS OF CASH FLOWS

                                                                                                     Year Ended
                                                                                                     December 31,
                                                                                                   2015      2014

Operating activities
Net income (loss)                                                                             $ (638,855) $       9,766
Adjustments to reconcile net income to net cash provided by (used in) operating activities:
Depreciation and amortization expense                                                             302,092      266,098
Provision for bad debt                                                                             54,186            -
Amortization of discount on note payable                                                           12,949       30,474
Impairment charge                                                                                 640,733            -
Gain on sale of property and equipment                                                             (5,292)           -
Gain on settlement agreement                                                                      (75,000)           -
Changes in operating assets and liabilities:
Accounts receivable                                                                               (456,657)    (176,508)
Prepaid expense and other current assets                                                                 -       67,484
Deposits and other assets                                                                           (1,440)          80
Accounts payable                                                                                   (30,119)     327,912
Accrued expenses                                                                                   246,128      359,487

Net cash provided by operating activities                                                          48,725      884,793

Investing activities
Notes receivable - related party borrowing                                                        (102,530)           -
Proceeds from sale of property and equipment                                                        12,500            -
Net cash used in investing activities                                                              (90,030)           -

Financing activities
Payments on note payable                                                                          (175,000)           -
Payments on car loan payable                                                                        (1,384)           -
Payment on note payable - related party, net                                                        (4,509)    (151,598)

Net cash used in financing activities                                                             (180,893)    (151,598)

Net change in cash                                                                             (222,198)  733,195
Cash, beginning of the year                                                                     787,238    54,043
Cash, end of year                                                                             $ 565,040 $ 787,238

Supplemental disclosure of cash flow information:
Interest paid                                                                                 $      5,094 $      1,630
Income taxes paid                                                                             $      5,157 $          -

Supplemental disclosures of non- cash investing and financing transactions:
Issuance of common stock for acquisition of Loyalty Staffing Services, Inc.                   $         - $ 1,000,000
Issuance of note payable for acquisition of Loyalty Staffing Services, Inc.                   $         - $ 500,000
Acquisition of property and equipment through loan                                            $    49,612 $         -

                  The accompanying notes are an integral part of these consolidated financial statements

20
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 23 of 48

FIRST RATE STAFFING CORPORATION
 NOTES TO FINANCIAL STATEMENTS

1. ORGANIZATION AND BUSINESS

First Rate Staffing Corporation (“First Rate” or “the Company”), formerly known as Moosewood Acquisition Corporation
(“Moosewood”) was incorporated on April 20, 2011 under the laws of the State of Delaware.

The Company provides recruiting and staffing services for temporary positions in the light industrial, distribution center,
assembly, and clerical areas to its clients in California and Arizona, with an option for the clients and candidates to choose
the most beneficial working arrangements.

2. BASIS OF PRESENTATION

The accompanying financial statements have been prepared in accordance with accounting principles generally accepted
in the United States of America (“GAAP”), and include all the notes required by generally accepted accounting principles
for complete financial statements.

3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

The summary of significant accounting policies presented below is designed to assist in understanding the Company’s
financial statements. Such financial statements and accompanying notes are the representations of the Company’s
management, who are responsible for their integrity and objectivity. These accounting policies conform to accounting
principles generally accepted in the United States of America in all material respects, and have been consistently applied
in preparing the accompanying financial statements.

Use of Estimates

In preparing these financial statements, management is required to make estimates and assumptions that affect the
reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial
statements and the reported amount of revenues and expenses during the reporting periods. Actual results could differ
from those estimates.

Cash

The Company considers all highly- liquid investments with maturities of three months or less when purchased to be cash
equivalents. The Company had no cash equivalents as of December 31, 2015 or 2014. The Company maintains its cash in
bank deposit accounts which at times may exceed federally insured limits. The Company has not experienced any losses
related to this concentration of risk. As of December 31, 2015 and 2014, the Company had $315,040 and $537,238,
respectively, of balances that exceeded the FDIC insurance limits.

Accounts Receivable and Factoring

Accounts receivable are carried at the original amount less an estimate made for doubtful accounts based on a review of
all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by regularly
evaluating individual customer receivables and considering each customer's financial condition and credit history, as well
as current economic conditions. Accounts receivable are written off when deemed uncollectible. Recoveries of accounts
receivable previously written off are recorded when received. The allowance for doubtful accounts as of December 31,
2015 and 2014 was $29,824.

21
                 Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 24 of 48

During 2012, the Company entered into a new accounts receivable factoring arrangement with a non- related third party
financial institution (the “Factor”). Pursuant to the terms of the arrangement, the Company, from time to time, shall sell to
the Factor certain of its accounts receivable balances on a recourse basis for credit approved accounts. The Factor remits
90% of the accounts receivable balance to the Company, with the remaining balance, less fees, to be forwarded to the
Company once the Factor collects the full accounts receivable balance from the customer. An administrative fee of
0.015% per diem is charged on the gross amount of accounts receivables assigned to Factor, plus interest to be calculated
at 0.011806% per day. The total amount of accounts receivable factored was $4,180,834 and $1,824,376 at December 31,
2015 and 2014, respectively.

Business Acquisitions

The Company has accounted for its business acquisitions in accordance with Financial Accounting Standards Board
(“FASB”) Accounting Standards Codification (“ASC”) No. 805, Business Combinations. Assets acquired and liabilities
assumed are recorded at their estimated fair values as of the acquisition date. The excess of the purchase price, if any, over
the tangible assets, identifiable intangible assets and assumed liabilities, is recorded as goodwill.

Intangible Assets

The Company has intangible assets recorded as part of a business acquisition (see Note 6). Intangible assets with definite
useful lives, representing customer relationships, are amortized over their estimated useful lives of 5 years using the
straight- line method, which represents the economic benefit pattern of the intangible assets.

Impairment of Long- Lived Assets

Long- lived assets, including intangibles, are evaluated for impairment whenever events or changes in circumstances have
indicated that an asset may not be recoverable. The evaluation requires that assets be grouped at the lowest level for which
identifiable cash flows are largely independent of the cash flows of other groups of assets and liabilities. If the sum of the
projected undiscounted cash flows (excluding interest charges) is less than the carrying value of the assets, the assets will
be written down to their estimated fair value and such loss is recognized in income from continuing operations in the
period in which the determination is made. The Company performed this impairment analysis of its intangible assets at
December 31, 2015 and determined that the sum of the projected future cash flows was less than the carrying value of the
intangible asset. Accordingly, the Company recorded an impairment charge of $640,733 to write down the asset to its
estimated fair value.

Fair Value of Financial Instruments

Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly
transaction between market participants at the measurement date, based on the Company’s principal or, in the absence of a
principal, most advantageous market for the specific asset or liability.

GAAP provides for a three- level hierarchy of inputs to valuation techniques used to measure fair value, defined as
follows:

• Level 1 — Inputs that are quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access.

          Level 2 — Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly,
    •
          for substantially the full term of the asset or liability, including:

– Quoted prices for similar assets or liabilities in active markets

– Quoted prices for identical or similar assets or liabilities in markets that are not active

– Inputs other than quoted prices that are observable for the asset or liability

– Inputs that are derived principally from or corroborated by observable market data by correlation or other means
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 25 of 48
22



          Level 3 — Inputs that are unobservable and reflect the Company’s own assumptions about the assumptions market participants would
          use in pricing the asset or liability based on the best information available in the circumstances (e.g., internally derived assumptions
     •    surrounding the timing and amount of expected cash flows). The Company measured the fair value of its intangible assets using Level 3
          inputs in estimating its future discounted cash flows to test for impairment as of December 31, 2015. The Company used an estimated
          discount rate of 10% which approximates the Company’s borrowing rate in performing the impairment test.

The Company has determined that the book value of its outstanding financial instruments as of December 31, 2015 and
2014 is the approximate fair value.

Concentration of Credit Risk

Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and
accounts receivable. The Company places its cash with high quality banking institutions. From time to time, the Company
may maintain cash balances at certain institutions in excess of the Federal Deposit Insurance Corporation limit.
Historically, the Company has not experienced any losses on deposits.

The Company’s policy is to maintain an allowance for doubtful accounts, if any, for estimated losses resulting from the
inability of its customer to pay. However, if the financial condition of the Company’s customers were to deteriorate
rapidly, resulting in nonpayment, the Company could be required to provide for additional allowances, which would
decrease operating results in the period that such determination was made.

Revenue Recognition

The Company’s revenue is derived from providing temporary staffing services to its clients. The Company recognizes
revenue in accordance with FASB ASC No. 605, Revenue Recognition. Revenue is recognized only when the price is
fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the
resulting receivable is reasonably assured.

The Company recognizes its revenue from temporary staffing services on a gross basis in accordance with the guidance in
FASB ASC 605- 45 which outlines various factors or indicators that assist in determining whether revenue should be
recognized on a gross or a net basis. In connection with this guidance, the Company believes the gross basis is
appropriate, as the Company is the primary obligor in its arrangements and is responsible for fulfilling the services being
provided to the individual customers and for compensating the individual service providers, regardless of whether the
customer accepts the work.

Cost of Revenue

Cost of revenue consists of wages, related payroll taxes, workers compensation, and employee benefits of the Company’s
employees while they work on contract assignment as temporary staff of the Company’s customers.

Net Income (Loss) Per Share

Basic income (loss) per share is computed by dividing the net income available to common shareholders by the weighted-
average number of common shares outstanding during the period. Diluted income per share reflect per share amounts that
would have resulted if diluted potential common stock had been converted to common stock. There have been no
common stock equivalents included in the diluted earnings per share computation for the years ended December 31, 2015
or 2014 as there were no common stock equivalents outstanding.

Income Taxes

The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes.
Accordingly, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax
bases. Valuation allowances are established when it is more likely than not that some or all of the deferred tax assets will
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 26 of 48
not be realized.

23



ASC 740 also clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is
required to meet before being recognized in the financial statements. It also provides guidance on derecognition,
measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. We believe
that our income tax filing positions and deductions will be sustained on audit and do not anticipate any adjustments that
will result in a material change to our financial position. Therefore, no reserves for uncertain income tax positions have
been recorded pursuant to ASC 740. In addition, we did not record a cumulative effect adjustment related to the adoption
of ASC 740. Our policy for recording interest and penalties associated with income- based tax audits is to record such
items as a component of income taxes.

Recent Accounting Pronouncements

In May 2014, the FASB issued Accounting Standards Update (“ASU”) 2014- 09, Revenue from Contracts with Customers
(Topic 606). ASU 2014- 09 creates a new topic in the ASC Topic 606 and establishes a new control- based revenue
recognition model, changes the basis for deciding when revenue is recognized over time or at a point in time, provides
new and more detailed guidance on specific topics, and expands and improves disclosures about revenue. In addition,
ASU 2014- 09 adds a new Subtopic to the Codification, ASC 340- 40, Other Assets and Deferred Costs: Contracts with
Customers, to provide guidance on costs related to obtaining a contract with a customer and costs incurred in fulfilling a
contract with a customer that are not in the scope of another ASC Topic. The guidance in ASU 2014- 09 is effective for
public entities for annual reporting periods beginning after December 15, 2016, including interim periods therein. Early
application is not permitted. Management is in the process of assessing the impact of ASU 2014- 09 on the Company’s
financial statements.

4. GOING CONCERN

The Company has an accumulated deficit of $770,443. This accumulated deficit is primarily the result of a non cash write
off of an impaired asset of $640,733. The Company also has substantial expenses associated with being a public company.

The Company anticipates that it will require approximately $700,000 to $1.0 million to establish and fund its factoring
facility. These amounts would be used to fund payroll and taxes up to the point that these amounts are collect from the
client. Factoring internally would mean self- financing, resulting in a savings to the Company. No additional material or
regulatory costs would be incurred at this point. Once the factoring entity is successfully set- up, the Company expects to
realize ongoing savings from the reduced factoring costs.

The Company’s continuation as a going concern is dependent on management’s ability to develop profitable operations,
and / or obtain additional financing from its shareholders and / or other third parties. In order to address the need to satisfy
its continuing obligations and realize its long term strategy, management’s plans include continuing to fund operations
with cash received from financing activities.

The accompanying financial statements have been prepared assuming that the Company will continue as a going concern;
however, the above conditions raise substantial doubt about the Company’s ability to do so. The financial statements do
not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the
amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern.

5. PROPERTY AND EQUIPMENT

Property and equipment consisted of the following as of December 31, 2015 and 2014.

24
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 27 of 48

                                  December 31, December 31,
                                      2015         2014

Furniture and equipment          $         5,658 $          5,658
Vehicles                                  63,612           28,000
                                          69,270           33,658

Less: accumulated depreciation            15,961           13,835

                                 $        53,309 $         19,823

Depreciation expense for the years ended December 31, 2015 and 2014 amounted to $8,918 and $6,660, respectively.

6. ACQUISITION

On February 11, 2014, the Company entered into an agreement to purchase the customer list of Loyalty Staffing Services,
Inc. (“Loyalty”), a California corporation, for an aggregate purchase price of $1,444,363 consisting of a cash payment of
$100,000, along with a $400,000 note payable, net of a discount of $55,637 for imputed interest, and 500,000 shares
issued of the Company’s common stock, valued at the estimated fair value of $2 per share. The total amount due of
$500,000 was payable as follows; 1) $50,000 of the purchase price would be paid within five days of the release of certain
Uniform Commercial Code liens and personal guarantees, 2) an additional $50,000 would be paid sixty days from the date
of such release, 3) the Company executed a promissory note to the seller for $400,000, payable in four installments of
$75,000 every six months after the closing date of the agreement, with a remaining and final payment of $100,000 payable
30 months after the closing date.

The Company was in dispute with the seller of Loyalty, Nancy Esteban, concerning the terms of the cash portion and note
payable portion of the payout in the original transaction described above. The Company reached a settlement with Ms.
Esteban on June 24, 2015. In connection with the settlement agreement, the parties agreed to renegotiate the note payable
from $500,000 to $425,000. The reduction in the note payable has been recorded as gain on settlement agreement in the
accompanying statement of operations for the year ended December 31, 2015. Per the terms of the settlement agreement,
the aggregate amount due of $425,000 is payable as follows; $125,000 is due upon signing of the agreement, and the
remaining $300,000 is payable in 30 monthly installments of $10,000 starting in August 2015 through February 2018. The
Company paid $125,000 in June 2015, and began paying the monthly installments of $10,000 beginning in August 2015
in connection with the agreement. The remaining balance due of $250,000 as of December 31, 2015 is reflected as a note
payable (see Note 11).

Assets acquired and liabilities assumed were recorded at their estimated fair values as of the acquisition date.

25
                Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 28 of 48

The purchase price allocation was allocated as follows:

Recognized amounts of identifiable assets acquired and liabilities assumed, at fair value

Intangible assets $ 1,465,867
Accounts payable      (21,504)
                  $ 1,444,363

Intangible assets acquired represented customer relationships which had an estimated useful life of 5 years. During the
year ended December 31, 2015, the Company recorded an impairment charge of $640,733 to write down the carrying
value of the intangible assets to their estimated fair value. The adjusted carrying amount of the intangible assets after the
impairment loss is being amortized over a remaining estimated useful life of 3 years.

Amortization expense for intangible assets for the year ended December 31, 2015 and 2014 amounted to $293,173 and
$259,438, respectively. Estimated future amortization of intangible assets, after taking into account the impairment loss of
$640,733 described above, is as follows.

                                                       Year Ended
                                                       December 31,
                                                              2016 $ 90,841
                                                              2017     90,841
                                                              2018     90,840
                                                                    $ 272,522

The amount of Loyalty’s revenue and earnings included in the Company’s statement of operations for the year ended
December 31, 2014. The pro forma information includes the effects of amortization of intangibles arising from the
transaction, as well as interest expense from the note payable issued to the seller. The pro forma financial information is
not necessarily indicative of the results of operations that would have occurred had the transactions been effected on the
assumed dates.

                                                                                                 Earnings
                                                                                     Revenues
                                                                                                  (Loss)

Actual from February 11, 2014 to December 31, 2014                                  $ 7,005,170 $ 225,426

2014 supplemental pro forma (unaudited) from January 1, 2014 to December 31, 2014   $ 18,922,592 $ 244,523

7. ACCRUED EXPENSES

Accrued expenses consisted of the following as of December 31, 2015 and December 31, 2014.

                                        December 31, December 31,
                                            2015         2014

Accrued payroll expenses         $              590,411 $          430,326
Other accrued operating expenses                185,056             99,013
Accrued interest                                  5,396              5,396
                                 $              780,863 $          534,735

8. NOTES RECEIVABLE – RELATED PARTY

The Company issued a series of unsecured notes receivables due from an officer of the Company totaling $98,918 and
$8,388 as of December 31, 2015 and 2014, respectively. Of the outstanding borrowings at December 31 2015, $38,500 of
the amounts bear interest at 6% per annum, and the remainder of the amounts are non- interest bearing. The amounts are
due in 2018 at the following due dates; $33,418 is due March 31, 2018, $19,500 is due June 30, 2018, $7,500 is due
September 30, 2018 and $38,500 is due December 31, 2018.
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 29 of 48
26



9. SHAREHOLDERS’ EQUITY

The Company is authorized to issue 100,000,000 shares of common stock and 20,000,000 shares of preferred stock. As of
December 31, 2015 and 2014, 7,500,000 shares of common stock were issued and outstanding. There was no preferred
stock were issued or outstanding as of December 31, 2015 or 2014.

During the year ended December 31, 2014, the Company issued 500,000 shares of common stock in connection with the
acquisition of Loyalty (see Note 6).

Each of the Company’s five officers are eligible for restricted stock option grants for meeting revenue growth goals.
Starting with the 12 months ending July 1, 2016, for each $5 million in new incremental annual revenue generated
(through internal growth, acquisition, and/or merger), each of the officers will be eligible for an option grant of 100,000
options for each additional $5 million generated annually. The options would have an exercise price of $0.05 per share
and are exercisable at the end of each measured periods. No options have been granted during the year ended December
31, 2015. The first eligible measurement period is the 12 months ended July 1, 2016.

10. NOTES PAYABLE - RELATED PARTY

During 2012, the Company obtained unsecured promissory notes payable from one of its shareholders on various dates
between March 2012 and December 2012. The total aggregate amounts outstanding amounted to $0 and $4,509 as of
December 31, 2015 and 2014, respectively. The notes earned interest at a rate of 6% per annum and were due in full in
one lump payment in December 2015. There were no financial covenant requirements under the notes.

27
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 30 of 48

11. NOTES PAYABLE – ACQUISITION

Notes payable resulting from the acquisition of Loyalty consisted of the following.

                                                 December 31,                               December 31,
                                                     2015                                       2014

Cash payments due to the seller of
Loyalty, $50,000 due within 5
days and $50,000 within 60 days $                                           -   $                          100,000
of the UCC and personal
guarantee releases.
Promissory Note due to seller -
Payable in four payments of
$75,000 every 6 months after the
closing date, with a remaining and
final payment of $100,000 made at
30 months from the closing
date. The note bears no interest
and can be converted into shares
of the company's common stock at
any time at $2 per share. The
Company was in default under the
                                                                            -                              400,000
terms of the note due to a dispute
with the debt holder, and the terms
were in the process of being
renegotiated. Until a settlement
was reached, the outstanding
balances on the note were
presented as current
liabilities. The settlement
agreement was reached with the
seller effective on June 24, 2015
(see below).
Settlement Agreement Payable to
seller - Payable in 30 monthly
installments of $10,000 beginning
August 15, 2015 through January                                      250,000                                     -
15, 2018. The amounts are non-
interest bearing and are no longer
convertible into common stock.
                                    $                                250,000 $                             500,000
Discount on notes payable                                            (12,214)                              (25,163)
Notes payable, net                  $                                237,786 $                             474,837

Less: current portion of notes
                                                                     107,786                               474,837
payable
Notes payable, net of current
                                    $                                130,000    $                                -
portion

Expected future maturity of long- term debt is as follows for each of the years ended December 31.

                                                Year Ended
                                                December 31,
              Case 2:18-cv-03799-EEF-MBN 2016
                                          Document 278-3 Filed 05/16/19 Page 31 of 48
                                                $ 120,000
                                                     2017         120,000
                                                     2018          10,000
                                                                $ 250,000

As the note payable from the acquisition of Loyalty has no stated interest, the Company has imputed total interest of
$55,637 using a rate of 10% per annum, which represents the Company’s incremental borrowing rate for similar
transactions. The discount is being amortized into interest expense using the interest method. During the year ended
December 31, 2015 and 2014, amortization of the discount amounted to $12,949 and $30,474, respectively. As of
December 31, 2015 and 2014, the note payable is presented net of a discount of $12,214 and $25,163, respectively.

12. CAR LOAN PAYABLE

In August 2015, the Company purchased a vehicle for business purposes for an aggregate price of $49,612. The Company
financed $37,612 of the amount over 72 months at an interest rate of 13%. The balance outstanding as of December 31,
2015 amounted to $36,228.

28
                Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 32 of 48

Expected future maturity of the car loan payable is as follows for each of the years ended December 31.

                                                             Year Ended
                                                             December 31,

                                                   2016 $             4,623
                                                   2017               5,242
                                                   2018               5,972
                                                   2019               6,804
                                                   2020               7,751
                                                 Thereafter           5,836
                                                 Total      $        36,228

13. INCOME TAXES

The components of the provision for income taxes are summarized as follows for the years ended December 31:

                   2015      2014

Current
Federal          $ 89,741 $ 52,529
State              21,261 14,147
Total current     111,102 66,676

Deferred
Federal                -        -
State                  -        -
Total deferred         -        -
Total          $ 111,102 $ 66,676

Significant components of deferred income tax assets and liabilities are as follows:

                                    2015        2014

State income taxes            $    9,282 $ 3,837
Depreciation and amortization    420,509   72,072
Total, net                       429,791   75,909
Valuation allowance             (429,791) (75,909)
Deferred tax assets, net      $        - $      -

At December 31, 2015, the Company had utilized its Federal and State net operating loss carryforwards ("NOL")
available to offset future taxable income.

The Company periodically evaluates the likelihood of the realization of deferred tax assets, and adjusts the carrying
amount of the deferred tax assets by the valuation allowance to the extent the future realization of the deferred tax assets is
not judged to be more likely than not. Management considers many factors when assessing the likelihood of future
realization of the Company's deferred tax assets, including its recent cumulative earnings experience by taxing
jurisdiction, expectations of future taxable income or loss, the carryforward periods available to the Company for tax
reporting purposes, and other relevant factors.

29
             Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 33 of 48

At December 31, 2015 and 2014, based on the weight of available evidence, management determined that it was unlikely
that the Company's deferred tax assets would be realized and have provided for a full valuation allowance associated with
the net deferred tax assets.

The Company periodically analyzes its tax positions taken and expected to be taken and has determined that since
inception there has been no need to record a liability for uncertain tax positions. The Company classifies income tax
penalties and interest, if any, as part of selling, general and administrative expenses in the accompanying statements of
operations. There was no accrued interest or penalties as of December 31, 2015 or 2014.

The Company is neither under examination by any taxing authority, nor has it been notified of any impending
examination. The Company's tax years for its Federal and State jurisdictions which are currently open for examination are
the years of 2011 - 2015.

14. COMMITMENTS AND CONTINGENCIES

Leases

The Company leases its office locations located in Torrance, California and Phoenix, Arizona under operating leases on a
month- to- month basis at monthly rates ranging from $737 to $3,211. The Company leases its office located in Santa Fe
Springs, California under a non- cancellable operating lease extending through January 2018.

The following summarizes the amounts due in future periods under non- cancellable operating leases.

                                                        Year Ended
                                                        December 31,

                                                 2016 $         31,152
                                                 2017           31,152
                                                 2018            5,476
                                                 Total $        67,780

Litigation

During the ordinary course of the Company’s business, it is subject to various claims and litigation. Management is not
aware of any outstanding litigation which would have a significant impact on the Company’s financial statements.

ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND
FINANCIAL DISCLOSURE

Not applicable.

ITEM 9A. CONTROLS AND PROCEDURES

Disclosure Controls and Procedures

We maintain disclosure controls and procedures as defined in Rules 13a- 15(e) and 15d- 15(e) under the Securities
Exchange Act of 1934, as amended, or the Exchange Act, that are designed to ensure that information required to be
disclosed in our reports under the Exchange Act, is recorded, processed, summarized and reported within the time periods
specified in the Commission's rules and forms, and that such information is accumulated and communicated to our
management, including our principal executive officer and our principal financial and accounting officer, as appropriate,
to allow timely decisions regarding required disclosure.

30
                Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 34 of 48

We carried out an evaluation under the supervision and with the participation of our management, including our principal
executive officer and principal financial and accounting officer, of the effectiveness of our disclosure controls and
procedures (as defined in Rule 13a- 15(e) and 15d- 15(e) under the Exchange Act) as of the end of the period covered by
this Annual Report. Based on this evaluation, we concluded that our disclosure controls and procedures were effective as
of December 31, 2015.

Internal Control Over Financial Reporting

Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted
accounting principles. Our internal control over financial reporting includes those policies and procedures that:

• pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets

            provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with
     •      generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations
            of our management and directors; and

           provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that
     •
           could have a material effect on our financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also,
projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate
because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.

Changes in Internal Control Over Financial Reporting

There were no changes in our internal control over financial reporting during the year ended December 31, 2015 that have
materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

Management's Report on Internal Control Over Financial Reporting

The Company’s management is responsible for establishing and maintaining adequate internal control over financial
reporting in accordance with the Rule 13a- 15 of the Securities Exchange Act of 1934. The Company's president and its
principal financial and accounting officer conducted an evaluation of the effectiveness of the Company's internal control
over financial reporting as of December 31, 2014, based on the criteria establish in Internal Control Integrated Framework
issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation,
management concluded that the Company's internal control over financial reporting was effective as of December 31,
2015, based on those criteria. A control system can provide only reasonably, not absolute, assurance that the objectives of
the control system are met and no evaluation of controls can provide absolute assurance that all control issues have been
detected.

Anton& Chia LLP, the independent registered public accounting firm, has not issued an attestation report on the
effectiveness of the internal control over financial reporting.

31
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 35 of 48

                                                               PART III


ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE

The following table sets forth information regarding the members of the Company’s board of directors, officers and
management.

                       Name            Age Position                                Year Commenced with Company

                       Cliff Blake     61   Chief Executive Officer and Director              2012
                       Devon Galpin    37   Chief Operating Officer                           2012
                       Michael Mautz   49   Vice President of Risk Management                 2012
                       Joy Mautz       40   Vice President of Finance                         2012
                       Julie Galpin    38   Assistant Secretary                               2012

Explanatory Note

The Company’s officers and directors were previously employed by Easy Staffing Services Inc. (formerly known as Excel
Staffing Service, Inc. prior to 2008). In March of 2009, Lumea, Inc. purchased Easy Staffing Services Inc. Mr. Blake was
retained as President and CEO of Easy Staffing Services Inc. by Lumea, Inc. The entity Lumea, Inc. was a subsidiary of
Green Planet Group, Inc. The President and CEO of Green Planet Group, Inc., and its Chief Financial Officer, retained the
full financial control of Lumea, Inc. after the acquisition of Easy Staffing Services Inc. by Lumea, Inc.

Mr. Blake resigned from his employment with Easy Staffing Services Inc. in April 2010 after suspecting that the Lumea
entities were not properly paying certain tax obligations. Mr. Blake was also concerned that Lumea, Inc. had defaulted on
promissory notes due to Easy Staffing Services Inc. in March 2010. Under the advice of legal counsel and the
consideration of these factors, Mr. Blake believed that it was prudent for him to resign. Each of the other officers and
directors of the Company thereafter resigned from their employment with Easy Staffing Services Inc. based on factors
similar to those prompting Mr. Blake to resign (including that customers of Lumea, Inc. and its affiliates began learning in
2010 about the potential tax problems, and these customers were accordingly terminating their respective relationships
with Lumea, Inc. and its affiliates).

Other than Mr. Blake, no other officer or director of the Company was party to any employment agreement with Lumea,
Inc. or any of its affiliated entities. Mr. Blake was a party to any employment agreement with Lumea, Inc. and its affiliated
entities, but such agreement was terminated when Mr. Blake resigned in 2010. A non- compete clause in Mr. Blake’s
employment agreement expired on April 30, 2012.

Prior to, and during, 2012, Lumea, Inc. and its affiliates threatened and pursued civil litigation against Mr. Blake.
However, at present, no such litigation against Mr. Blake is pending or threatened, and Lumea, Inc. filed for bankruptcy
under Chapter 11 of the U.S. Bankruptcy Code on August 17, 2011 and dissolved all of its operations in August 2012.
There are no pending or threatened legal actions against Mr. Blake or the Company arising from or related to Lumea, Inc.
or any of its affiliated entities.

Cliff Blake

Cliff Blake serves as Chief Executive Officer, President, official Secretary and Treasurer of the Company, and is the sole
director of the Company. Mr. Blake has over 22 years of experience in business and management, including in starting,
building and operating numerous businesses, including over 12 years in owning and operating staffing businesses. Mr.
Blake founded and built his own staffing company, Easy Staffing Services, Inc. (formerly known as Excel Staffing
Service, Inc. prior to 2008), based in Scottsdale, Arizona, in 1999, and he served as its President and CEO from 1999 to
2009. Through the direction of Mr. Blake, the company started with an idea and was built in to a successful company
employing over 50 internal employees and thousands of more temporary employees. The company was a major
competitor in several states across the United States with ending annual revenues of over $104 million in 2009. The
company was sold in 2009. From March 2009 to April 2010, Mr. Blake was employed as President and CEO of Easy
Staffing Services, Inc. by Lumea, Inc., which acquired Easy Staffing Services, Inc. (formerly known as Excel Staffing
               Case
Service, Inc. prior to 2:18-cv-03799-EEF-MBN         Document
                       2008). From May 2010 to 2012 (when          278-3
                                                            Mr. Blake  joinedFiled 05/16/19
                                                                              the Company       Page
                                                                                            as an      36and
                                                                                                  officer of director),
                                                                                                             48         Mr.
Blake was self- employed. During this time, Mr. Blake conducted research on the staffing marketplace and helped design
the business plan and model for the Company. Mr. Blake also provided advice and consultation (including with respect to
workers’ compensation insurance, sales and marketing ,customer targeting and retention, risk management techniques,
accounts receivable management, financing strategies and options, data processing, staffing industry relationships and
operational management) to each of First Rate California and First Rate Nevada, respectively, and prepared the Company
and these entities for potential merger and acquisition and going- public transactions. Mr. Blake was not directly
employed by, or an officer or director of, First Rate Staffing, Inc. or First Rate Staffing LLC; however, he served as a
valuable business advisor and consultant for these entities from 2010 to 2012. Mr. Blake did not receive any monetary
compensation for his advisory role with First Rate Staffing, Inc. and First Rate Staffing LLC, however, he was provided
with health care benefits. Mr. Blake received a Bachelor of Science degree from Louisiana Tech University in 1974 and a
Master of Business Administration degree in Finance from Florida State University in 1975.

32
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 37 of 48

Devon Galpin

Devon Galpin serves as Chief Operating Officer of the Company. Mr. Galpin supervises all operations of these entities,
which includes all office locations, recruiting, internal staffing, order fulfillment, payroll, invoicing compliance, along
with client management. Mr. Galpin served in the staffing industry since 2004 holding positions beginning in August 2005
at Easy Staffing Services, Inc. (formerly known as Excel Staffing Service, Inc. prior to 2008). Mr. Galpin joined Lumea
Staffing of California, Inc. in March 2009 in sales, account management and operations. At the time he left Easy Staffing
Services, Inc. and Lumea Staffing of California, Inc. in April 2010, Mr. Galpin oversaw the operations and management
of $30 million is staffing business encompassing California and Arizona. In 2010, Mr. Galpin was a co- founder and
officer of each of First Rate California and First Rate Nevada, respectively, a position in which he served until those
entities merged into the Company. Upon such merger in 2012, Mr. Galpin became a part of the management of the
Company. Mr. Galpin worked hand in hand with all senior members of his company to procure business and develop
better operations for current and future clients. Mr. Galpin was also in charge of overseeing all payroll matters, delegating
and hiring/terminating positions, evaluating profitability of clients, and accounts renewals. Mr. Galpin received a Bachelor
of Arts degree in Political Science from Chapman College.

Michael Mautz

Michael Mautz serves as Vice President of Risk Management for the Company. Mr. Mautz supervises all risk
management activities of these entities, including the worker’s compensation program of the companies. Mr. Mautz is an
OSHA- certified risk manager. Mr. Mautz has been involved in the staffing industry for 12 years with his primary focus
on risk management and loss prevention. His previous tenure with rapidly growing staffing companies, Easy Staffing
Services, Inc. (formerly known as Excel Staffing Service, Inc. prior to 2008) and Lumea Staffing Inc., allowed him to gain
critical knowledge on how to grow a business in a safe and productive manner. Because of the steady growth of the
company, the risk management department had to be very aggressive and effectively design programs that protected the
employees, thereby creating a more profitable business environment for the company. Mr. Mautz was with Easy Staffing
Services, Inc. (formerly known as Excel Staffing Service, Inc. prior to 2008) and Lumea Staffing Inc. from Janury 2004 to
April 2010, just prior to Mr. Mautz becoming a co- founder and officer of each of First Rate California and First Rate
Nevada, respectively, a position in which he served until those entities merged into the Company. Upon such merger in
2012, Mr. Mautz became a part of the management of the Company. During his time at Easy Staffing Services, Inc.
(January 2004 to March 2009), Mr. Mautz served first as a staffing coordination, then as a risk manager and later as a loss
prevention specialist. Mr. Mautz continued in his capacity as a loss prevention specialist with Lumea Staffing, Inc. from
March 2009 to April 2010.

33
               Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 38 of 48

Joy Mautz

Joy Mautz serves as Vice President of Finance for the Company. Ms. Mautz heads all accounting functions, including
cash flow management, state and federal tax compliance, financial modeling, forecasting and Sarbanes- Oxley
compliance. Ms. Mautz has served in the staffing industry since 2005 holding positions as Controller and Assistant
Controller of private and public companies, including Easy Staffing Services, Inc. (formerly known as Excel Staffing
Service, Inc. prior to 2008) during the period June 2005 to March 2010. Ms. Mautz was employed by Lumea Staffing, Inc.
as an accountant from 2009 to 2012, after Lumea Staffing, Inc. acquired Excel Staffing Services, Inc. As Assistant
Controller and Controller, she worked with the daily cash management and treasury management for a multitude of
business accounts. She worked directly with all banking relationship managers and directly with funding companies
preparing daily funding requests and other daily and quarterly reports. Ms. Mautz assisted outside auditors with audit
processes for private and public companies. She performed cash flow analysis, monthly financial statements and other
miscellaneous management ad hoc reports. She analyzed business performance to maximize operations and prepared
budgets, payroll, and cash flow reports. Also, Ms. Mautz performed monthly reconciliations for all bank accounts for
management and for auditing purposes, and she researched and resolved any out of balances. Ms Mautz managed accounts
receivables and made collection calls when needed. She also assisted with accounts payable and provided solutions to any
deficiencies. In 2010, Ms. Mautz was a co- founder and officer of each of First Rate California and First Rate Nevada,
respectively, a position in which she served until those entities merged into the Company. Upon such merger in 2012, Ms.
Mautz became a part of the management of the Company. Ms. Mautz received a Bachelor of Arts degree from the
California State University at Fullerton in 2004.

Julie Galpin

Julie Galpin serves as Assistant Secretary for the Company. In this capacity, she also performs accounting and finance
duties for these companies. For the past several years, Ms. Galpin has worked in similar accounting roles and capacities,
including at Easy Staffing Services, Inc. (formerly known as Excel Staffing Service, Inc. prior to 2008), where she worked
during the period April 2008 to April 2010. Ms. Galpin has served in the staffing industry since 2005, holding the position
of accounting manager. In 2010, Ms. Galpin was a co- founder and officer of each of First Rate California and First Rate
Nevada, respectively, a position in which he served until those entities merged into the Company. Upon such merger in
2012, Ms. Galpin became a part of the management of the Company. Her skills are in accounts receivables,
reconciliations, and banking relationships. Ms. Galpin received a Bachelor of Arts degree in Psychology from the
University of California, Irvine in 2005.

Director Independence

Pursuant to Rule 4200 of The NASDAQ Stock Market one of the definitions of an independent director is a person other
than an executive officer or employee of a company. The Company's board of directors has reviewed the materiality of
any relationship that each of the directors has with the Company, either directly or indirectly. Based on this review, the
board has determined that there are no independent directors.

Corporate Governance

The Company does not have a nominating nor audit committee of the board of directors. The board of directors consists of
one director. At such time that the Company has a larger, board of directors and commences activities, the Company will
propose creating committees of its board of directors, including both a nominating and an audit committee.

Conflicts of Interest

There are no binding guidelines or procedures for resolving potential conflicts of interest. Failure by management to
resolve conflicts of interest in favor of the Company could result in liability of management to the Company. However,
any attempt by shareholders to enforce a liability of management to the Company would most likely be prohibitively
expensive and time consuming.

Code of Ethics
 The CompanyCasehas not2:18-cv-03799-EEF-MBN           Document
                        at this time adopted a Code of Ethics       278-3
                                                              pursuant to rulesFiled 05/16/19
                                                                                described        Page S-
                                                                                          in Regulation 39K.ofThe
                                                                                                               48 Company
 intends to adopt a Code of Ethics to provide a manner of conduct.

  34



 ITEM 11. EXECUTIVE COMPENSATION

 Remuneration of Officers: Summary Compensation Table

                                                   Aggregate
                          Annual          Annual    Accrued         Stock    All                 Annual
                          Earned         Payments Salary Since       and Compensation Other    Compensation
Name/Position Year        Salary           Made    Inception Bonus Options  Plans Compensation    Total

 Cliff Blake     2015 $            0 $           0                                                           $               0
 CEO and
                 2014 $            0 $           0                                                           $               0
 Director

 Devon
                 2015 $     45,050 $        45,050                                                           $          45,050
 Galpin
 COO             2014 $     44,200 $        44,200                                                           $          44,200

 Michael
                 2015 $     45,050 $        45,050                                                           $          45,050
 Mautz
 Vice
                 2014 $     44,200 $        44,200                                                           $          44,200
 President

 Joy Mautz       2015 $     44,950 $        44,950                                                           $          44,950
 Vice
                 2014 $     44,200 $        44,200                                                           $          44,250
 President

 Julie
                 2015 $     45,050 $        45,050                                                           $          45,050
 Galpin
 Assistant
                 2014 $     44,200 $        44,200                                                           $          44,200
 Secretary

 The officers noted above also received profits participation and earnings from their ownership interest in the equity of
 each of First Rate California and First Rate Nevada; as such profits participation and earnings represent returns to these
 officers by virtue of their equity ownership of these businesses, any such profits participation are not reflected in the table
 above.

 As of December 31, 2015, there was no accrued compensation that was due to the Company’s employees or officers.
 Upon successful completion by the Company of a primary public offering in the future (or the completion of other
 financing or funding), however, the Company may compensate officers and employees as is discussed below in
 “Anticipated Officer and Director Remuneration.”

 Each of the officers has received certain shares of common stock in the Company in connection with the change of control
 of the Company and/or the mergers. Accordingly, the Company has not recorded any compensation expense in respect to
 any shares issued to the officers as such shares do not represent compensation that was paid to any officer.

 There are no current plans to pay or distribute any cash or non- cash bonus compensation to officers of the Company, until
 such time as the Company is profitable, experiences positive cash flow or obtains additional financing. However, the
 Board of Directors may allocate salaries and benefits to the officers in its sole discretion. No officer is subject to a
 compensation plan or arrangement that results from his or her resignation, retirement, or any other termination of
 employment with the Company or from a change in control of the company or a change in his or her responsibilities
 following a change in control. The members of the Board of Directors may receive, if the Board so decides, a fixed fee
              Caseof2:18-cv-03799-EEF-MBN
and reimbursement     expenses, for attendance at eachDocument     278-3meeting
                                                       regular or special Filed of
                                                                                05/16/19
                                                                                   the Board,Page    40no
                                                                                               although  of such
                                                                                                             48 program
has been adopted to date. The Company currently has no retirement, pension, or profit- sharing plan covering its officers
and directors; however, the Company plans to implement certain such benefits after sufficient funds are realized or raised
by the Company (see “Anticipated Officer and Director Remuneration” below.)

Employment Agreements

The Company enters into and maintains customary employment agreements with each of its officers and employees. Each
of the above officers are eligible for restricted stock option grants for meeting revenue growth goals. Starting with the year
ending July 1, 2016, for each $5 million in new incremental annual revenue generated (through internal growth,
acquisition, and/or merger), each of the officers will be eligible for an option grant of 100,000 options for each additional
$5 million generated annually. The options would have an exercise price of $0.05 per share and are exercisable at the end
of each measured periods. No options have been granted during the year ended December 31, 2015. The first eligible
measurement period is the 12 months ended July 1, 2016.

35
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 41 of 48

Anticipated Officer and Director Remuneration

The Company pays reduced levels of compensation to its officers and director at present. The Company intends to pay
regular, competitive annual salaries to all its officers and will pay an annual stipend to its directors when, and if, it
completes a primary public offering for the sale of securities and/or the Company reaches greater profitability, experiences
larger and more sustained positive cash flow and/or obtains additional funding. At such time, the Company anticipates
offering additional cash and non- cash compensation to officers and directors. In addition, although not presently offered,
the Company anticipates that its officers and directors will be provided with additional fringe benefits and perquisites at
subsidizes rates, or at the sole expense of the Company, as may be determined on a case- by- case basis by the Company
in its sole discretion. In addition, the Company may plan to offer 401(k) matching funds as a retirement benefit at a later
time.

ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND
RELATED STOCKHOLDER MATTERS.

The following table sets forth information regarding the beneficial ownership of the Company’s common stock by each of
its executive officers and directors, individually and as a group and by each person who beneficially owns in excess of
five percent of the common stock after giving effect to any exercise of warrants or options held by that person.

                                        Number of Shares of       Percent of
            Name/Position                 Common Stock            Class (1)

Cliff Blake (2)                                    1,000,000           13.3%
Chief Executive Officer
Director

Devon Galpin (3)                                   1,000,000           13.3%
COO

Michael Mautz (4)                                  1,000,000           13.3%
Vice President

Joy Mautz (4)                                      1,000,000           13.3%
Vice President

Julie Galpin (3)                                   1,000,000           13.3%
Assistant Secretary

Terry Blake (2)                                    1,000,000           13.3%
33 Tall Oak
Irvine, California 92603

Total owned by officers and directors
(5 persons)                                        6,000,000(2)          80%

(1) Based upon 7,500,000 shares outstanding.
(2) Terry Blake is the spouse of Cliff Blake, the chief executive officer and sole director of the Company and thus the
shares owned by Ms. Blake may be deemed to be beneficially owned by Mr. Blake in which case Mr. Blake would own
2,000,000 shares or 28%.
(3) Julie Galpin is the spouse of Devon Galpin, president and COO of the Company and thus the shares owned by Ms.
Galpin may be deemed to be beneficially owned by Mr. Galpin in which case Mr. Galpin would own 2,000,000 shares or
28%.
(4) Joy Mautz is the spouse of Michael Mautz, vice president of the Company and thus the shares owned by Ms. Mautz
may be deemed to be beneficially owned by Mr. Mautz in which case Mr. Mautz would own 2,000,000 shares or 28%.
36            Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 42 of 48


ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR
INDEPENDENCE

The Company issued a series of unsecured notes receivables due from an officer of the Company totaling $98,918 as of
December 31, 2015. Of the outstanding borrowings at December 31 2015, $38,500 of the amounts bear interest at 6% per
annum, and the remainder of the amounts are non- interest bearing. The amounts are due in 2018 at the following due
dates; $33,418 is due March 31, 2018, $19,500 is due June 30, 2018, $7,500 is due September 30, 2018 and $38,500 is
due December 31, 2018.

James Cassidy, a partner in the law firm which acts as counsel to the Company, is the sole owner and director of Tiber
Creek Corporation which owns 250,000 shares of the Company's common stock. Tiber Creek Corporation has received
consulting fees of $45,000 to date from the Company (and is eligible to receive an additional $20,000) and also holds
shares in the Company. Tiber Creek and its affiliate, MB Americus LLC, a California limited liability company, each
currently hold 250,000 shares in the Company.

James Cassidy and James McKillop, who is the sole officer and owner of MB Americus, LLC, were both formerly officers
and directors of the Company. As the organizers and developers of Moosewood, Mr. Cassidy and Mr. McKillop were
involved with the Company prior to the Mergers. Mr. Cassidy provided services to the Company without charge,
including preparation and filing of the charter corporate documents and the registration statement on Form 10.

Certain officers, directors and five percent shareholders have family relationships amongst them:

Cliff Blake, an officer and director of the Company, and Terry Blake, a five percent shareholder of the Company, are
married. Mr. and Mrs. Blake are also parents/step- parents of Joy Mautz, an officer of the Company, and Julie Galpin, an
officer of the Company.

Michael Mautz, an officer of the Company, is married to Joy Mautz.

Devon Galpin, an officer of the Company, is married to Julie Galpin.

ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES

Audit Fees

The aggregate fees incurred for each of the last two years for professional services rendered by the independent registered
public accounting firm for the audits of the Company's annual financial statements and review of financial statements
included in the Company's Form 10- K and Form 10- Q reports and services normally provided in connection with
statutory and regulatory filings or engagements were as follows:

                                        December 31, 2015 December 31, 2014
                                        $          47,460 $          46,392

Tax Fees

The Company incurred $0 for tax related services.

All Other Fees

The Company incurred $0 for other fees by the principal accountant for the years ended December 31, 2015 and 2014.

The Company does not currently have an audit committee serving and as a result its board of directors performs the duties
of an audit committee. The board of directors will evaluate and approve in advance, the scope and cost of the engagement
of an auditor before the auditor renders audit and non- audit services. The Company does not rely on pre- approval
policies and procedures.
                    Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 43 of 48
 37



                                                                    PART IV


ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES

The following exhibits are incorporated herein by reference.

2.1++        Agreement and Plan of Merger
2.2++        Agreement and Plan of Merger
3.1+         Certificate of Incorporation
3.2+         By- laws
10.1+++      Factoring Agreements with TAB Bank
10.2+++      Guarantees regarding TAB Bank
10.3++++     Agreement with Tiber Creek Corporation
10.4++++     Promissory Note
10.5++++     Promissory Note
10.6++++     Promissory Note
10.7++++     Promissory Note
10.8++++     Promissory Note
31#          Certification of Chief Executive Officer and Chief Financial Officer
             Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Rule 13a- 14(b) and Section 906 of the Sarbanes- Oxley
32#
             Act of 2002 (Subsections (a) and (b) of Section 1350, Title 18, United States Code)
101.INS#     XBRL Instance Document
101.SCH#     XBRL Taxonomy Extension Schema Document
101.CAL#     XBRL Taxonomy Extension Calculation Linkbase Document
101.DEF#     XBRL Taxonomy Extension Definition Linkbase Document
101.LAB#     XBRL Taxonomy Extension Label Linkbase Document
101.PRE#     XBRL Taxonomy Extension Presentation Linkbase Document


# Filed herewith.

    Previously filed on Form 10- 12G on June 2, 2011 (File No.: 000- 54427) as the same exhibit number as the exhibit number listed here, and
+
    incorporated herein by this reference.

             Previously filed on Form S- 1 on November 13, 2012 (File No.: 333- 184910) as the same exhibit number as the exhibit number listed
      ++
             here, and incorporated herein by this reference.

      Previously filed on Form S- 1 on February 1, 2013 (File No. 333- 184910) as the same exhibit number as the exhibit number listed here, and
+++
      incorporated herein by this reference.

       Previously filed on Form S- 1 on April 11, 2013 (File No. 333- 184910) as the same exhibit number as the exhibit number listed here, and
++++
       incorporated herein by this reference.

                                                                SIGNATURES

Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused
this report to be signed on its behalf by the undersigned thereunto duly authorized.

                        FIRST RATE
                        S T A F F I N G
                        CORPORATION

                                /s/ Cliff
Dated: March 30, 2016 By:
                                Blake
               CaseC2:18-cv-03799-EEF-MBN
                    hief Executive        Document 278-3 Filed 05/16/19 Page 44 of 48
                        Officer



                                  /s/ Cliff
Dated: March 30, 2016     By:
                                  Blake

                          Principal
                          Financial
                          Officer

38
                Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 45 of 48

Pursuant to the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of
the registrant and in the capacities and on the dates indicated.

NAME          OFFICE DATE

/s/ Cliff Blake Director March 30, 2016

 39
               Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 46 of 48

                                                                                                                    EXHIBIT 31

                                     CERTIFICATION PURSUANT TO SECTION 302


I, Cliff Blake, certify that:

1. I have reviewed this Form 10- K of First Rate Staffing Corporation

2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in light of the circumstances under which such statements were made, not
misleading with respect to the period covered by this report;

3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present
in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the
periods presented in this report;

4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and
procedures (as defined in Exchange Act Rules 13a- 15(e) and 15d- 15(e)) and internal control over financial reporting (as
defined in Exchange Act Rules 13a- 15(f) and 15d- 15(f)) for the registrant and have:

a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed
under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries,
is made known to us by others within those entities, particularly during the period in which this report is being prepared;

b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be
designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with generally accepted accounting principles;

c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our
conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this
report based on such evaluations; and

d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the
registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has
materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and

5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation, to the registrant's
auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions):
              Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 47 of 48

a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report
financial information; and

b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the
registrant's internal control over financial reporting.


Date: March 30, 2016


/s/ Cliff
Blake

President
and
Principal
executive
officer
Principle
Financial
Officer
                  Case 2:18-cv-03799-EEF-MBN Document 278-3 Filed 05/16/19 Page 48 of 48


EXHIBIT 32

CERTIFICATION PURSUANT TO SECTION 906


Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002, I, the
undersigned officer of First Rate Staffing Corporation (the "Company"), hereby certify to my knowledge that:

The Report on Form 10- K for the period ended December 31, 2015 of the Company fully complies, in all material
respects, with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information
contained in the Report fairly represents, in all material respects, the financial condition and results of operations of the
Company.

A signed original of this written statement required by Section 906 has been provided to the Company and will be retained
by the Company and furnished to the Securities and Exchange Commission or its staff upon request.


/s/ Cliff Blake
President and Principal executive officer
Principal financial officer

Date: March 30, 2016
